Exhibit 10.13

 

REAL ESTATE LEASE

 

This Lease Agreement (this “Lease”) is dated January 01, 2003, by and between
Joe Black (“Landlord”), and Computer Software Innovations, Inc (“Tenant”). The
parties agree as follows:

 

PREMISES. Landlord, in consideration of the lease payments provided in this
Lease, leases to Tenant Office Building comprising approximately 4800 square
feet (the “Premises”) located at 1661 East Main Street, Easley, SC 29640.

 

TERM. The lease term will begin on January 01, 2003 and will terminate on
December 31, 2005.

 

LEASE PAYMENTS. Tenant shall pay to Landlord monthly installments of $2,800.00,
payable in advance on the first day of each month. Lease payments shall be made
to the Landlord at 204 Mt Calvary Church Road, Easley, SC 29642, which address
may be changed from time to time by the Landlord.

 

POSSESSION. Tenant shall be entitled to possession on the first day of the term
of this Lease, and shall yield possession to Landlord on the last day of the
term of this Lease, unless otherwise agreed by both parties in writing. At the
expiration of the term, Tenant shall remove its goods and effects and peaceably
yield up the Premises to Landlord in as good a condition as when delivered to
Tenant, ordinary wear and tear excepted.

 

PROPERTY INSURANCE. Landlord and Tenant shall each maintain appropriate
insurance for their respective interests in the Premises and property located on
the Premises.

 

RENEWAL TERMS. This Lease shall automatically renew for an additional period of
1 year, unless either party gives written notice of termination no later than 60
days prior to the end of the term or renewal term. The lease terms during any
such renewal term shall be the same as those contained in this Lease except that
the lease installment payments shall increase by 3 % (percent) at the beginning
of each renewal period.

 

MAINTENANCE. Tenant shall have the responsibility to maintain the Premises in
good repair at all times during the term of this Lease.

 

TAXES. Tenant shall pay all real estate taxes and assessments which are assessed
against the Premises during the time of this Lease.

 

DEFAULTS. Tenant shall be in default of this Lease if Tenant fails to fulfill
any lease obligation or term by which Tenant is bound. Subject to any governing
provisions of law to the contrary, if Tenant fails to cure any financial
obligation within 5 days (or any other obligation within 10 days) after written
notice of such default is provided by Landlord to Tenant, Landlord may take
possession of the Premises without further notice (to the extent permitted by
law), and without prejudicing Landlord’s rights to damages.

 

Page 1



--------------------------------------------------------------------------------

CUMULATIVE RIGHTS. The rights of the parties under this Lease are cumulative,
and shall not be construed as exclusive unless otherwise required by law.

 

REMODELING OR STRUCTURAL IMPROVEMENTS. Tenant shall have the obligation to
conduct any construction or remodeling (at Tenant’s expense) that may be
required to use the Premises as specified above. Tenant may also construct such
fixtures on the Premises (at Tenant’s expense) that appropriately facilitate its
use for such purposes. Such construction shall be undertaken and such fixtures
may be erected only with the prior written consent of the Landlord which shall
not be unreasonably withheld. Tenant shall not install awnings or advertisements
on any part of the Premises without Landlord’s prior written consent. At the end
of the lease term, Tenant shall be entitled to remove (or at the request of
Landlord shall remove) such fixtures, and shall restore the Premises to
substantially the same condition of the Premises at the commencement of this
Lease.

 

INDEMNITY REGARDING USE OF PREMISES. To the extent permitted by law, Tenant
agrees to indemnify, hold harmless, and defend Landlord from and against any and
all losses, claims, liabilities, and expenses, including reasonable attorney
fees, if any, which Landlord may suffer or incur in connection with Tenant’s
possession, use or misuse of the Premises, except Landlord’s act or negligence.

 

DANGEROUS MATERIALS. Tenant shall not keep or have on the Premises any article
or thing of a dangerous, flammable, or explosive character that might
substantially increase the danger of fire on the Premises, or that might be
considered hazardous by a responsible insurance company, unless the prior
written consent of Landlord is obtained and proof of adequate insurance
protection is provided by Tenant to Landlord.

 

ASSIGNABILITY/SUBLETTING. Tenant may not assign or sublease any interest in the
Premises, nor assign, mortgage or pledge this Lease, without the prior written
consent of Landlord, which shall not be unreasonably withheld.

 

NOTICE. Notices under this Lease shall not be deemed valid unless given or
served in writing and forwarded by mail, postage prepaid, addressed as follows:

 

LANDLORD:    TENANT: Joe Black    CSI 204 Mt Calvary Church Road    1661 East
Main Street Easley, SC 29642    Easley, SC 29640

 

Such addresses may be changed from time to time by either party by providing
notice as set forth above. Notices mailed in accordance with the above
provisions shall be deemed received on the third day after posting.

 

Page 2



--------------------------------------------------------------------------------

GOVERNING LAW. This Lease shall be construed in accordance with the laws of the
State of South Carolina.

 

ENTIRE AGREEMENT/AMENDMENT. This Lease Agreement contains the entire agreement
of the parties and there are no other promises, conditions, understandings or
other agreements, whether oral or written, relating to the subject matter of
this Lease. This Lease may be modified or amended in writing, if the writing is
signed by the party obligated under the amendment.

 

SEVERABILITY. If any portion of this Lease shall be held to be invalid or
unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Lease is
invalid or unenforceable, but that by limiting such provision, it would become
valid and enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.

 

WAIVER. The failure of either party to enforce any provisions of this Lease
shall not be construed as a waiver or limitation of that party’s right to
subsequently enforce and compel strict compliance with every provision of this
Lease.

 

BINDING EFFECT. The provisions of this Lease shall be binding upon and inure to
the benefit of both parties and their respective legal representatives,
successors and assigns.

 

LANDLORD:     

 

--------------------------------------------------------------------------------

   Date:                      Joe Black      TENANT:      Computer Software
Innovations, Inc      By:  

 

--------------------------------------------------------------------------------

   Date:                          Nancy Hedrick, President      WITNESS:     

 

--------------------------------------------------------------------------------

    

 

Page 3